To compel respondent to certify, record and publish certain ordinances.
Denied February 11, 1891.
The charter of the city of Detroit provides for 32 aldermen, and requires a majority vote of all the aldermen elect to pass an ordinance. One of the aldermen had been elected state senator, and the common council had declared his seat vacant.
Petitioner insisted, that under the circumstances, 16 aldermen constituted a majority of the aldermen elect; that at the meeting of the common council, 16 aldermen were present, and hy a unanimous vote adopted the ordinance in question. Respondent answered that 16 aldermen were not present at the meeting at which the said ordinance is alleged to have heen adopted; that one of the persons counted to make up the 16 was not an alderman; that another of said persons had heen an alderman, hut had removed from the ward electing him, and that his seat was vacated thereby; that a large amount of other business had heen attempted at such meeting, the most of which had been since re-considered, re-passed and re-enacted; that the ordinance in question related to the control of the new municipal building, which since its completion had been, and is now, under the charge of the controller, and that all the offices and positions in said building had been filled, and the work therein was being performed hy such appointees.